
	

113 S2340 IS: Simplifying Financial Aid for Students Act of 2014
U.S. Senate
2014-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2340
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2014
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to require the Secretary to provide for the use of data
			 from the second preceding tax year to carry out the simplification of
			 applications for the estimation and determination of financial aid
			 eligibility, to increase the income threshold to qualify for zero expected
			 family contribution, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Simplifying Financial Aid for Students Act of 2014.
		2.Using data for second preceding yearSection 480(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(a)(1)(B)) is amended to
			 read as follows:(B)Notwithstanding section 478(a) and beginning not later than 180 days after the date of enactment of
			 the Simplifying Financial Aid for Students Act of 2014, the Secretary shall provide for the use of data from the second preceding tax year when and to
			 the extent necessary to carry out the simplification of applications
			 (including simplification for a subset of applications) used for the
			 estimation and determination of financial aid eligibility. Such
			 simplification shall include the sharing of data between the Internal
			 Revenue Service and the Department, pursuant to the consent of the
			 taxpayer..3.Zero Expected Family ContributionSection 479(c) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(c)) is amended—(1)in paragraph (1)(B), by striking $23,000 and inserting $30,000; and(2)in paragraph (2)(B), by striking $23,000 and inserting $30,000.
			
